Citation Nr: 1632631	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  15-26 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for headaches, to include as secondary to service-connected erectile dysfunction.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and December 2014 and May 2015 rating decisions from the RO in Winston-Salem. 

In a July 2015 substantive appeal as to the issues of entitlement to service connection for thoracolumbar and cervical spine disorders and entitlement to TDIU, the Veteran, through his attorney at the time, indicated that he did not want a hearing.  The Veteran subsequently submitted another substantive appeal as to those issues in August 2015.  In the August 2015 substantive appeal, he requested a videoconference hearing.  He also requested that the former substantive appeal from his attorney be disregarded.  However, in February 2016, the Veteran contacted the RO and indicated that he accidentally requested a videoconference hearing in his August 2015 substantive appeal.  He specifically noted that he did not want a hearing for any of his pending appeals, to include the claims for service connection for his neck and back and the claim for TDIU. Therefore, the Board deems his hearing request withdrawn. See 38 C.F.R. § 20.704(e) (2015).

The Board also notes that the Veteran's appeal originally included the issues of entitlement to an initial rating in excess of 10 percent for tinnitus and entitlement to an effective date earlier than March 11, 2015, for the grant of service connection for tinnitus.  However, he did not submit a substantive appeal as to those particular issues following the issuance of an October 2015 statement of the case. See 38 C.F.R. § 20.202.  In fact, his December 2015 substantive appeal was specifically limited to the issues of entitlement to service connection for hypertension, headaches, and hepatitis C.  Therefore, those issues no longer remain on appeal, and no further consideration is necessary.

In a letter to the RO dated in September 2015, prior to certification of this appeal to the Board, the Veteran's attorney at that time, J. Michael Woods, withdrew his representation of the Veteran before VA.  The representative indicated he had notified the Veteran that he withdrew his representation.  As a result, the Veteran is currently unrepresented for purposes of this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

First, a remand is required to obtain Social Security Administration (SSA) records.  In this regard, the Veteran has reported that he receives disability benefits from SSA for PTSD and a low back disorder.  In addition, he submitted a copy of a September 2006 favorable SSA decision.  Previously, in a May 2004 VA treatment note, the Veteran indicated that he was denied SSA benefits.  However, the claims file does not include the records upon which those decisions were based.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records. See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The record indicates that there may also be outstanding worker's compensation records.  In this regard, in October 1998, the Veteran submitted private vocational rehabilitation records that noted that the Veteran sustained a job-related injury to his lower back in November 1996 and that the related health problems prevented him from continuing his employment as a welder.  In a May 2004 VA treatment note, the Veteran indicated that he was denied worker's compensation for the November 1996 low back injury.  These records may be relevant to the Veteran's current appeal and should be requested on remand.

Moreover, the Veteran was most recently afforded a VA examination in connection with his claim for an increased rating for PTSD in November 2014.  However, since the November 2014 VA examination, the Veteran has indicated that his PTSD has worsened.  For example, in a March 2016 VA mental health medication management note, the Veteran reported that he was not doing well.  He described recent outbursts of anger, including pushing items off of the counter at a store after being accused of stealing and being removed from a court room during a case involving a contractor who performed work on his home.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected PTSD.

The Veteran has also claimed that his hypertension was caused by his service-connected PTSD.  In December 2015, he submitted a medical journal article in support of his contention that his hypertension is related to his PTSD.  In connection with his claim, he was afforded a VA hypertension examination in March 2016.  The examiner opined that the Veteran's claimed hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected PTSD.  He stated, "Hypertension and PTSD are entirely distinct and separate from each other."  The Board finds that the March 2016 VA examination report is inadequate, as the examiner did not provide an opinion as to whether hypertension is directly related to service or whether it was aggravated by PTSD.  On remand, the Veteran should be provided another examination.

Additionally, in a March 2016 statement, the Veteran reported that a side effect of the medication prescribed for his service-connected erectile dysfunction included headaches.  The Veteran has not been afforded a VA examination to clarify the nature and etiology of his claimed headache disorder.  Therefore, on remand, the Veteran should be provided a VA examination in connection with this claim. 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran has not been afforded a VA examination in connection with his claim for service connection for hepatitis C.  His VA treatment records do indicate that he has been diagnosed with hepatitis C.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted. Id.

Moreover, the Veteran has reported that his claimed back and neck injuries were caused by injuries during service. See, e.g., August 2011, November 2012, and June 2015 statements.  In an October 2015 report of contact, the Veteran indicated that his back disorder was caused by carrying a ruck sack and an injury after a wall locker fell on him during service.  His service treatment records include complaints of pain in the right posterior area of the neck in October 1975 and low back pain following an injury while moving a wall locker in December 1975.  During the course of the appeal, the Veteran has submitted several opinions from his treating VA physician indicating that it was as likely as not that the in-service back and neck injuries mark the onset, cause, or contribute to his current back and neck conditions. See August 2005, July 2006, and September 2015 physician's statements.  In addition, the Veteran was afforded VA neck and back conditions examinations in April 2013.  The VA examiner opined that it was less likely than not that the Veteran's neck and low back pain were incurred in or caused by anything that occurred during his short time in service.  Neither the Veteran's treating VA physician nor the April 2013 VA examiner addressed the work-related back injury in November 1996.  Therefore, on remand, the Veteran should be provided another examination.

The Board also finds that a social and industrial survey is needed to ascertain the combined effect of the Veteran's service-connected disabilities.


Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension, headaches, hepatitis, a low back disorder, and a neck disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records.
 
2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  The AOJ should attempt to obtain records regarding the Veteran's claim for worker's compensation benefits related to a November 1996 injury. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After the completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has hypertension that is related to his military service.

The examiner should also opine as to whether it is at least as likely as not that any current hypertension is either caused by or permanently aggravated by the Veteran's service-connected PTSD.  In forming this opinion, the examiner should address the medical journal article submitted by the Veteran in support of his claim in December 2015.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has headaches that are related to his military service.

The examiner should also opine as to whether it is at least as likely as not that any current headaches are either caused by or permanently aggravated by the Veteran's service-connected erectile dysfunction, to include the medications prescribed for that disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  The Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's claimed hepatitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hepatitis is related to active service, to include any symptomatology therein.  In so doing, the examiner should discuss possible risk factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed low back and neck disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The Veteran has contended that his current low back and neck pain were caused by injuries during service. Specifically, he has asserted that heavy lifting, carrying ruck sacks, and an injury after a wall locker fell on him caused his current low back and neck disorders.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current low back disorder manifested during service or is otherwise causally or etiologically related to his service, to include any injury or therein.  

The examiner should also opine as to whether it is at least as likely as not that any current neck disorder manifested during service or is otherwise causally or etiologically related to his service, to include any injury or therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner should also specifically address the following evidence of record:

1) Service treatment records including complaints of pain in the right posterior area of the neck in October 1975 and low back pain following an injury while moving a wall locker in December 1975;

2) 1998 private vocational rehabilitation records that note a November 1996 work injury to the low back that prevented the Veteran from continuing employment as a welder; and a May 2004 VA treatment note that indicated that the Veteran had applied for worker's compensation and SSA disability following a November 1996 back injury; 

3) August 2005, July 2006, and September 2015 opinions from the Veteran's treating VA physician indicating that it was as likely as not that the in-service back and neck injuries mark the onset, cause, or contribute to his current back and neck conditions; and

4) Any SSA disability or worker's compensation records obtained from completion of the foregoing development.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims file. 
 
10.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
11.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




